DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JPH01111858A) in view of Abkowitz et al. (US5897830). 
Regarding Claim 9, Hiroshi teaches a method of forming a TiAl alloy material (capable of being used for hot forging) comprising the steps of obtaining a TiAl substrate (Page 2, Lines 54-55). The prior art is silent as to how the substrate was formed, however, Abkowitz teaches titanium aluminide components can be made economically and repeatedly to near net shape by melting and casting. (Col. 1, Lines 40-50).  Therefore, it would have been obvious to one of ordinary skill in the art to have produced the TiAl substrate of Narita by melting and casting, for the purpose of forming a near net shape substrate economically and repeatedly. 
Hiroshi then teaches the substrate is subjected to an Al diffusion (permeation) treatment to form a Al3Ti based surface with 60-70% weight Al (when calculated with Ti as balance is equivalent to 72-80% Al atomic), wherein the forming was performed by burying (filling a substrate/ebedding) with Al material powder, ammonium chloride (an activator), and alumina (sintering inhibitor) and subjecting to thermal treatment at 600-1000 C (Page 2, Lines 40-60), specifically 700 C in  (Page 3, lines 90-95) where the heat treatment is performed in an inert or vacuum (non-oxidizing atmosphere) (Page 3, Lines 80-85)
Regarding Claim 17, Hiroshi teaches the diffusion coated substrate is exposed to air (an oxidizing environment) (Page 4, Lines 1-4), an alumina scale or film would be expected to be formed in an oxidizing environment by one of ordinary skill in the art.
Regarding Claim 18, Hiroshi teaches the thickness of the coating is 10-100 microns (Page 3, Lines 12-13). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JPH0111858A) in view of Abkowitz et al. (US5897830) as applied to Claim 9 in further view of Shibue et al. (US5372663).
Regarding Claim 11, Hiroshi does not teach TiAl alloy contains 41-44 at% Al, 4-6 at% Nb, 4-6 at% V, 0.1-1 at% B and balance Ti. However, Shibue teaches a TiAl product with superior oxidation resistance containing 40-55% Al, 0.5-5 at% of at least one of  Nb, V, 0.1-5 at% B and balance Ti, (Claim 2) where those elements are added in that range for the purpose of improving ductility and strength of the TiAl alloy. (Col. 2, Lines 25-40). In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). Therefore, it would have been obvious to one of ordinary skill in the art to modify the composition of Hiroshi in the claimed ranges for the purpose of improving ductility and strength of the TiAl alloy. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 11, 17-18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735